Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s amendment dated May 7, 2021 responding to March 3, 2021 Office Action provided in the rejection of claims 1-9, 21-31. Claims 1-9 and 21-31 remain pending in the application and which have been fully considered by the Examiner.
Applicant’s arguments, filed May 7, 2021, with respect to claims 1-9, 21-31 have been fully considered and are persuasive.   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 and 21-31 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 21 and 30.
For example, the independent claims contain limitations, in response to successfully authorizing the first authorization request, accessing a first software package for modifying a first instance of a software application that is allocated to the first user account, the first software package being referenced in source code of the first instance of the software application and including programming code defining a first modification to a base version of functionality provided by the software application, wherein a second software package referenced in source code of a second instance of the software application allocated to the second user account defines a second modification to the software application that is different than the first modification; generating a first customized instance of the software application by executing the source code of the first instance of the software application and the programming code defined by the first software package referenced in the first instance of the software application that is allocated to the first user account, the first customized instance of the software application providing the base version of functionality modified based on the first modification. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art, in light of the specification and in view of the Applicant’s arguments.
Because claims 2-9, 22-29, 31 depend directly or indirectly on claims 1, 21 and 30 these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 21 and 30.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459